Citation Nr: 1033758	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  08-36 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel







INTRODUCTION

The Veteran had active duty service from June 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Veteran filed a notice of disagreement with respect to all issues 
adjudicated in the appealed rating decision.  However, in his 
November 2008 substantive appeal, he limited his appeal to the 
issue of service connection for bilateral hearing loss.  
Therefore, it is the only issue before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board finds that another VA audiology opinion is necessary.  

VA's duty to assist includes providing an adequate examination 
when such an examination is necessary.  Stefl v. Nicholson, 21 
Vet. App. 120, 123 (2007).  An examination is adequate if it 
"takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (quoting 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination 
must be based upon consideration of the Veteran's prior medical 
history and examinations.  Stefl, 21 Vet. App. at 123.

The present VA examination of record, dated November 2006, does 
not include an adequate opinion.  The examiner's conclusion is 
unclear and the rationale merely states that the Veteran's 
hearing was normal at separation.  Review of service treatment 
records indicates that the Veteran's hearing acuity as measured 
in puretone threshold slightly increased during service.  See 
entrance examination report, dated March 1969, and separation 
examination report, dated May 1971.  The examiner did not address 
the slight change in measured hearing acuity during active 
service.  Additionally, the Veteran reports that he used hearing 
protection following service to limit occupational and 
recreational noise exposure.  The examiner does not reference 
this in his opinion.  In light of the recent U.S. Court of 
Appeals for Veterans Claims (Court) rulings mentioned above, the 
Board finds an addition medical opinion is necessary.  See id.; 
see Barr, supra.        

The RO/AMC is to contact an audiologist for an etiology opinion.  
The audiologist must review the claims file and a copy of this 
remand and acknowledge receipt and review of these documents.  
After careful review of the record, the examiner must express an 
opinion as to whether it is more or less likely that the 
Veteran's present hearing loss is related to in-service noise 
exposure.  A rationale must accompany the opinion.  The rationale 
is also to address the effect of the following in reaching a 
determination: (1) the Veteran's reports of hearing protection 
following active service and (2) the Veteran's in-service 
examination reports that show a slight increase in hearing acuity 
measurements over his two year active service period.  If the 
examiner is unable to make an opinion without resort to 
speculation, he or she must so state.  Additionally, the examiner 
must identify any missing information that would result in a non-
speculative opinion.   

Accordingly, the case is REMANDED for the following action:

1. Contact an audiologist for an etiology 
opinion.  The audiologist must review the 
claims file and a copy of this remand and 
acknowledge receipt and review of these 
documents.  After careful review of the 
record, the examiner must express an 
opinion as to whether it is more or less 
likely that the Veteran's present hearing 
loss is related to in-service noise 
exposure.  

A rationale must accompany the opinion.  
The rationale is also to address the 
effect of the following in making a 
determination: (1) the Veteran's reports 
of using hearing protection following 
active service during occupational and 
recreational activities that included 
noise exposure; and (2) the Veteran's in-
service examination reports that show a 
slight increase in hearing acuity 
measurements over his two year period of 
active service.  If the examiner is unable 
to make an opinion without resort to 
speculation, he or she must so state.  
Additionally, the examiner must identify 
any missing information that would result 
in a non-speculative opinion.   

2. To help avoid future remand, the VA 
must ensure that all requested action has 
been accomplished (to the extent possible) 
in compliance with this remand.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

3. After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the Veteran's claim on appeal.  If any 
benefit sought on appeal remains denied, 
furnish to the Veteran and his 
representative an appropriate supplemental 
statement of the case, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


